

116 S2819 IS: Lifetime Learning Credit Enhancement Act
U.S. Senate
2019-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2819IN THE SENATE OF THE UNITED STATESNovember 7, 2019Mr. Roberts introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase the income-based limitations for the
			 Lifetime Learning Credit, and for other purposes.
	
 1.Short titleThis Act may be cited as the Lifetime Learning Credit Enhancement Act.
		2.Increase income limitations for phaseout of Lifetime Learning Credit
 (a)In generalSection 25A of the Internal Revenue Code of 1986 is amended— (1)in subsection (d)(2)(A)(ii), by striking $40,000 ($80,000 and inserting $80,000 ($160,000, and
 (2)in subsection (h)(1)— (A)by striking after 2001, the $40,000 and $80,000 amounts and inserting after 2020, the $80,000 and $160,000 amounts, and
 (B)by striking calendar year 2000 and inserting calendar year 2019. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.
			3.Repeal of expired deduction for qualified tuition and related expenses
 (a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by striking section 222 (and by striking the item relating to such section in the table of sections for such part).
			(b)Conforming amendments
 (1)Section 62(a) of such Code is amended by striking paragraph (18). (2)Section 74(d)(2)(B) of such Code is amended by striking 222,.
 (3)Section 86(b)(2)(A) of such Code is amended by striking 222,. (4)Section 135(c)(4)(A) of such Code is amended by striking 222,.
 (5)Section 137(b)(3)(A) of such Code is amended by striking 222,. (6)Section 219(g)(3)(A)(ii) of such Code is amended by striking 222,.
 (7)Section 221(b)(2)(C)(i) of such Code is amended by striking 222,. (8)Section 469(i)(3)(E)(iii) of such Code is amended by striking 222,.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017.